02/08/2022



          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                     Li _                               Case Number: PR 22-0005



                                      PR 22-0005
                                                                             1- FB 0 8 2022
                                                                         p,,,,,ven Greenwood
                                                                               of Supreme Court
                                                                                  of Montana

 IN RE THE MOTION OF DANIELLE
 CAVALLINI FOR ADMISSION TO THE                                       ORDER
 BAR OF THE STATE OF MONTANA




      Danielle Cavallini has filed a rnotion for admission to the Bar of the State of
Montana pursuant to Rule V of the Rules for Admission, Admission on Motion. The Bar
Admissions Administrator of the State Bar of Montana has informed the Court that the
Commission on Character and Fitness has certified that Cavallini has provided the
necessary documentation and has satisfied the requirements prerequisite to admission on
motion under Rule V. Therefore,
      IT IS HEREBY ORDERED that upon payment of any application fees and
completion of any other processing requirements as set forth by the Bar Admissions
Administrator, Danielle Cavallini may be sworn in to the practice of law in the State of
Montana. Arrangements for swearing in may be made by contacting the office of the Clerk
of the Montana Suprerne Court.
      The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana.
      DATED this t?.      . of February, 2022.
                         cla;



                                                             Chie   ustice